Title: Notes on Information from Isaac Briggs, 4 August 1804
From: Jefferson, Thomas
To: 


               
                  
                     on or before 4 Aug. 1804
                  
               
               Briggs Isaac considers the following persons in the Misipi territory as the Jacobins, enragés, of the place 
               Cato West
               Thomas M. Green, brother in law of Cato West.
               judge Kerr
               Doctr. Shaw, postmaster, suspected of opening and detaining letters. 
               Turner, the register. son in law of Cato West.
            